                  Case 6:18-cv-00308-ADA Document 207 Filed 04/23/20 Page 1 of 2


AO 458 (Rev. 06/09) Appearance of Counsel


                                     United States District Court
                                                            for the

                                                 Western District of Texas



                      MV3 Partners LLC
                             Plaintiff
                                V.                                    Case No.    6:18-cv-00308-ADA
                           Roku. Inc.
                            Defendant

                                              APPEARANCE OF COUNSEL


To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendant. Roku. Inc.



Date:          04/23/2020
                                                                                         Attorney's signature


                                                                              Darrvl J. Adams. TX Bar No. 00796101
                                                                                     Printed name and bar number
                                                                                   Slayden Grubert Beard LLC
                                                                                  401 Congress Ave., Ste. 1650
                                                                                         Austin, TX 78701


                                                                                               Address


                                                                                       dadams@sgbflrm.com
                                                                                            E-mail address


                                                                                          (512) 296-3198
                                                                                          Telephone number

                                                                                          (512)402-6865
                                                                                             FAX number
         Case 6:18-cv-00308-ADA Document 207 Filed 04/23/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 23,2020, the foregoing document was electronically filed
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to all counsel of record Pursuant to Local Rule 5(b).


                                             /s/ Darrvl J. Adams

                                             Darryl J. Adams
